Title: To Alexander Hamilton from William Ellery, 1 September 1794
From: Ellery, William
To: Hamilton, Alexander



Collector’s Offe. Port of Newport [Rhode Island]Sept. 1st. 1794
Sir,

I am informed that a Statemt. of the Case of James Smith master and owner of the Schooner Fox of and from Halifax in Nova Scotia burthen about 18 tons will by direction of the District Judge be transmitted to you by this Post.

The Schooner Fox arrived at Bristol in this District on the 9th. day of the last month about eight or nine o’clock in the morng. without any Cargo. On the same day the master purchased and took on board a quanty. of Onions and Apples. By some mismanagement the Vessel oversat, sank, and the goods floated out of her and were lost. He did not report to the Surveyor of the Port in twenty four hours, nor at the Custom House until Seventy two hours after his arrival at Bristol. Whether this neglect, and this delay was occasioned in the manner represented in his petition I cannot say, nor whether he inquired for the Custom house and received the information therein mentioned. It appeared to the District Atty. and to me that he is a person of small property, that he had offered to sell his Schooner after she had sunk for one hundred Dollars, and that he would not be able to procure bail and must go to Gaol if he were prosecuted, the District Atty. therefore advised that he should apply to you and deposit his vessel as a pledge to abide your determination. He readily consented to this measure, and as he is at expence here, which I believe he can illy sustain, he earnestly wishes that you would be pleased to decide upon his case as soon as you can make it convenient.
I am with great Consideration   Sir, Yr. most obedt. servant

Wm. Ellery Colle
Alexr Hamilton EsqrSecry of the Treasy

